Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0189634), hereinafter as Kim.
As for device claim 1, Kim teaches a display device (OLED display device; fig. 6; [0061; typo as fig. 3]) comprising: 
a display panel (display panel 116; [0062]) including a plurality of sub pixels (pixels 122; which can be a sub-pixel; [0074]; fig. 7); 
a deterioration compensating unit (deterioration compensator 330 of data conversion circuit 300; fig. 8A and 8B; [0082]) configured to compensate for deterioration of a deteriorated sub pixel based on a sensing voltage inputted from the display panel (receives sensing data with deterioration information of the OLED and sets a compensation brightness gain accordingly; [0088]; to achieve same brightness as its initial state; the gain can be a gain CBG in a table such as TABLE 1) and dimming the plurality of sub pixels responsive to the compensation (a target brightness value TBV can be set based on the compensation brightness gain CBG; [0090-0091]; TBV lowers over time; fig. 9); and 
a memory (first memory 333 of the deterioration compensator 330; fig. 11A; [0108]) configured to store a lookup table (can store TABLE 1), the lookup table including gain (i.e. CBGs), deterioration compensating timing (respective hours), and target luminance (TBVs correspond to target luminance corresponding to the respective hours).
Method claim 11 corresponds to device claim 1 and is rejected accordingly.  Specifically, Kim’s sensing data with deterioration information of the OLED, compensation brightness gain CBG, target brightness value TBV, and compensated data RGBW from the deterioration compensator 330 correspond to the sensing voltage, deterioration compensating gain value, dimming weight value, and modulated data for display (fig. 8A, 8B and 11A).
As for claims 3 and 12, Kim teaches 
wherein the deterioration compensating timing is determined by driving times of the display panel (the hours in TABLE 1 corresponds to the driving times; see TABLE 1).
As for claims 4 and 13, Kim teaches 
wherein the target luminance (TBV) is varied according to the deterioration compensating timing (based on the hours driven as shown in TABLE 1).
As for claims 5 and 15, Kim teaches 
wherein the target luminance is set such that a current applied to the sub pixels after deterioration compensation and dimming is equal to or less than an initial current (dimming is carried out with a TBV selected and TBV is a lower brightness percentage (fig. 9), which corresponds to use of a lower current since OLED luminance is current dependent).  
Similarly as for claim 14, Initial luminance is directly controlled by initial current through the OLED.  As current is reduced, luminance is accordingly reduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Kim.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As for claim 2, Kim teaches determining target brightness value TBV (i.e. dimming value) based on the driving times (i.e. durations as deterioration compensating timing).  However, Kim does not teach wherein the deterioration compensating timing is determined by a number of driving of the display panel.  
On the other hand, one of ordinary skill in the art would recognize that a number of driving is correlated with a driving time since each driving has a driving time associated with it.  For example, a frame rate of 60 Hz would correspond to 16.67 ms.  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the number of driving of the display panel instead because of functional equivalence.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the deterioration compensating unit 31includes: 
a deterioration compensating gain value calculating unit configured to calculate a deterioration compensating gain value based on the sensing voltage inputted from the display panel; 
a dimming weight value calculating unit configured to calculate a dimming weight value based on the deterioration compensating gain value inputted from the deterioration compensating gain value calculating unit and the target luminance inputted from the memory; and 
a data modulation unit configured to modulate data inputted to the display panel based on the deterioration compensating gain value inputted from the deterioration compensating gain value calculating unit and the dimming weight value inputted from the dimming weight value calculating unit, of claim 6 (fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628